*/   Case 3:17-cv-00601-MHL Document 84 Filed 03/28/19 Page 1 of 13 PageID# 1189

                                                                                      p     11   iL    le ri\



                                   UNITED STATES DISTRICT COURT
                                                                                     1=     MAR 2 8 2019      y
                                                                                      CLERK, U.S. DISTRICT COURT
                                                                                            RICHMOND. VA
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                         RICHMOND VIRGINIA


      ROBERT DAVID STEELE,

                                         Plaintiff,             17-CV-00601-MHL


                       -against-                      PRELIMINARY NOTIFICATION TO
                                                      THE GOVERNMENT OF CANADA
      JASON GOODMAN,

                                       Defendant.



            PRELIMINARY NOTIFICATION TO THE GOVERNMENT OF CANADA




     1.     NOTICE SHOULD BE TAKEN BY THE CLERK OF THE COURT AND ALL

     PARTIES that the interested party known as D. GEORGE SWEIGERT is providing the attached

     letter, sent to the Government of Canada, concerning the business partner of Defendant Jason

     Goodman.


     2.     This action was taken as a preliminary step to eventually obtain a Letter of Rogatory to

     compel discovery of certain artifacts from a U.K. citizen, permanent resident of Canada known

     as David Charles Hawkins of Cloverdale, British Columbia.


     I hereby attest that the foregoing is true and accurate under the penalties of perjury on this

     day of March,2019.
                                                              'P- 5"y—   ^            /    "•          /


                                                                                     D. George Sweigert

                                                                       D. GEORGE SWEIGERT,C/O
                                                                                          P.O. BOX 152
                                                                                       MESA,AZ 85211
Case 3:17-cv-00601-MHL Document 84 Filed 03/28/19 Page 2 of 13 PageID# 1190




                                 CERTIFICATE OF SERVICE




It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

with First Class mail postage affixed and addressed to the following parties:


 Steven Scott Biss                Jason Goodman                     Richard Johan Conrod,Jr.
 300 West Main St                 252 7th Avenue                    Kaufman & Canoles PC
 Ste 102                           New York, NY 10001               150 W Main St
 Charlottesville, VA 22903                                          PC Box 3037
                                                                    Norfolk, VA 23510

 Clerk of the Court                                                 Terry Catherine Frank
 U.S. District Court                                                Kaufman & Canoles PC
 701 E. Broad St.                                                   1021 E Cary St, Suite 1400
 Richmond,VA 23219                                                  Two James Center
                                                                    PO Box 27828
                                                                    Richmond,VA 23219

I hereby attest that the foregoing is true and accurate under the penalties of peijury on this

day of March,2019.




                                                                                D. George Sweigert
Case 3:17-cv-00601-MHL Document 84 Filed 03/28/19 Page 3 of 13 PageID# 1191



                                                                       D. G. Sweigert, c/o
                                                                             P.O. Box 152
                                                                          Mesa,AZ85211
                                                           SDoliaiion-notice(S)ntailbox.ore


                                                                           March 6,2019


Honourable Karina Gould M.P.
Minister of Democratic Institutions
House of Commons
Ottawa,ON        KIA 0A6
CANADA


Karina.Gould@.Darl.gc.ca


British Columbia Human Rights Tribunal
1270 — 605 Rohson Street
Vancouver,B.C.     V6B 5J3
CANADA



SUBJECT:     SUBMITTED IN ACCORDANCE WITH SECTION 15 OF THE
             CANADIAN CHARTER OF RIGHTS AND FREEDOM.




Ladies and Gentlemen:



The purpose of this communication is to memorialize the homophobic hate propaganda,
designed to incite hatred via hoax news, distributed by a Canadian permanent resident
VISA holder(U.K. citizen) known as:


                    David Charles Hawkins(subject)
                    Cloverdale, British Columbia
Case 3:17-cv-00601-MHL Document 84 Filed 03/28/19 Page 4 of 13 PageID# 1192




As the following screen-shot exhibits indicate, the subject is fond of distributing (in a
widely pervasive manner) video podcasts that follow a basic and repetitive storyline that
LGBTQ elites are murdering children to distribute pedophile snuff films. Summary:


  • A super class of"LGBTQ elites" have infiltrated several programs ofthe U.S.
       Department of Justice(DOJ)for the purposes of extortion and murder-for-hire of
       young children to sexually satisfy pedophiles.
  • This super-class of elites was established by Kristine Marcy, a lesbian, traitor and
       alcoholic that created DOJ PRIDE(an LGBTQ organization).
   • As both SBRCO,INC. and the US DOJ PRIDE have corporate/government
       LGTBQ programs,these institutions have implicated themselves(SERCO and
       DOJ PRIDE)in several dozen child murders utilizing CONAIR(Joint Prisoner
       Alien Transport System)deployments of"SERCO SWAT teams" that "cancel the
       carbon-footprint of high-value targets"(murder).
   • That LGBTQ elites controlled the snuff-film and on-line gambling corporation
       known as Starmet, Vancouver, B.C., to distribute pedophile snuff films, via the
       Starnet communications network, to LGBTQ elites.

   • That LGBTQ elites operate "betting dead pools" to estimate the time ofdeath of
       children that are filmed in real-time for the benefit of pedophile consumers ofsuch
       child-snuff films(videos).


These recurring themes orbit around "LGBTQ elites" that are using government
resources to covertly abduct and murder children for the entertainment ofpedophiles, or
as part of an extortion ring. The central controlling authority ofthese abductions and
murders is the"LGBTQ elite" that has been pre-positioned across various U.S.
government agencies, according to Hawkins' investigative reports.
Case 3:17-cv-00601-MHL Document 84 Filed 03/28/19 Page 5 of 13 PageID# 1193




This type of rhetoric appears designed to inflame hatred and bigotry against LGBTQ
members ofthe U.S. government. Such rhetoric also endangers Canadians in the
LGBTQ community as well. It is highly promoted on PATREON.COM.


Examples of offensive anti-LGBTQ hate speech


LGBTQ Elites



 Dec 15. 2018 at 5:18Dm

 Hawkins Mallpod™—Serco's Al Con Air Sherman Patents—Maxar's Radio-Silenced
 Footprint—McVicar's Bridge of Pride™


  Hawkins Is using his Mallpod™ (ret.) virtual patent-profiling machine to Identify
  Serco and DOJ Insiders—Including Nicholas Soames(former UK MOD 1994-
  1997), Isham, McVlcar and                    — as ad hoc custodians of patents
  listed below who help to neutralize carbon footprints at HVT or mass-casualty
  events and silence crime scene Investigators, whistleblowers or witnesses.

  Hawkins believes that Serco and DOJ Pride's                       ^^^ve used
  patented Con Air expert systems to track and remove evidence of mens rea from
  crime sites but have always left an actus rea footprint Indicating wrongful deaths
  from the use of one or more of the 4 millionth patent applications processed by
  Serco as USPTO's outsourcer for Pre-Grant Publication (PGPubs)Classification
  Services!



 https://www.Datr0Qn.com/posts/hawkins-maliDod-23351441
Case 3:17-cv-00601-MHL Document 84 Filed 03/28/19 Page 6 of 13 PageID# 1194




References to SERCO and DOJPRIDE LGBTQ initiatives

 Dec 11. 2018 at 12:12am


Hawkins Malipod™—Serco's Deviant Con Air Carbon-Footprint Patents—CIA Maxar's Yellow
Vest Boot—McVicar Bridge of Pride™

"David Hawkins has trademarked Maiipod™ as a virtual patent-profiling machine to
reverse engineer crime scene investigations into high value targets(HVT) and/or
mass-casualty events where wrongful deaffis are associated with the negiigent,
reckless, wilful or fraudulent use ofpatented devices by their custodians. Mali
derives from Anglo-French and Medieval Latin dies mali "evil or unlucky days"and
PIE root *mel- "false, bad, wrong". Pod desctibes "Con Air SWAT teams" which are
allegedly deployed by Serco and DOJ Pride insiders and leave 'deviant'crime-site
footprints consistent with the use of Sex, Fear, Greed and Power to extort witnesses
and victim families and sabotage the investigations.

"DOJ Pride is the recognized employee resource organizadon for Lesbian, Gay,
Bisexual, Transgender, and Queer(LGBTQ)employees and their allies in all
 U.S. Department of Justice Offices, Boards, and Divisions; the ATF, BOP,DBA,
FBI, USMS, OJP,and USAO;and contractors in any of these components."

"Serco - Empowering and celebrating diversity across our business.. Kevin
Craven, CEO of our UK & Europe Division, has become Executive Sponsor for our
LGBT+ agenda .. We launched a network forLGBT+ employees and allies, called
ln@Serco, to promote LGBT+ Interests within Serco globally. .. Developing a
'Transitioning at Work'policy to support employees taking steps to live in the gender
they identify as; and, Holding LGBT+ events, including a Pride event at HMP
Dovegate in August 2017."


https://www.patreon.com/posts/hawkins-maliDod-23254782
Case 3:17-cv-00601-MHL Document 84 Filed 03/28/19 Page 7 of 13 PageID# 1195




Kristine Marcy is a Lesbian and organizer ofDOJPRIDE


streamed live on Dec 12,2018
 David Hawkins continues his reverse engineered crime scene investigation of the unsolved murder of
 Jonbenet Ramsey.

 Become a Sponsor of Crowdsource the Truth and enjoy exclusive content Only ON Patreon




       RCSI with David Hawkins- Did A SERCO "Down
       Low Strangler Club" Play A Role in Jonbenet's
        Murder?
                Crowdsouroe the Truth 2

                                  10K I
                                                                                    702 views




                           (■    14:10/1:11:26
                                                         \        il"    %-     i


                                Christine Marcy and Oonair SWAT teams I
                           „ may have been involved          f                i
                       I                  21:36/1:11:26

httDs://\vww.voutube.com/watch?v=HCIVg5EdMDM
Case 3:17-cv-00601-MHL Document 84 Filed 03/28/19 Page 8 of 13 PageID# 1196




LGTBQ Elites


Sherman Patents- Clinton's Con Air Tainted Blood - McVicar Bridge of
Pride&#x2122;

 David "Sherlock" Hawkins is investigating Nicholas (Nick) Soames and Tracey
 McVicar as possible de-facto custodians of a Serco—^formerly RCA GB 1929 and
 presently the USPTO's agent for Pre-Grant Publication Classification Services—
 online patent thicket allegedly used by Serco shareholders, the SAFE-BioPharma
 Association, the Clinton Foundation and members of DOJ Pride to...

• Establish controlling LGBT elites in the DOJ (FBI, BOP, USMS, OJP etc) and its
inter-agency partners at the Center for Medicare Services[HHS], HUD, and the
Department of Labor.


 httDs://steemit.com/steemDress/@abeldanaerlive/hawkinssercosbioDharmashe

 rmanDatentsclintonsconairtaintedbloodmcvicarbridaeofDridex2122-mkkiviax7c

 AND;



 HAWKINS-SERCO'S BIOPHARMA SHERMAN PATENTS- CLINTON'S CON AIR TAINTED BLOOD-

 MCVICAR BRIDGE OF PRIDE""



 November 17.2018




 httDs://www.abeldanaer.ora/hawkins-sercos-bioDharma-sherman-patents-

 clintons-con-air-tainted-blood-mcvicar-bridae-of-Dride/


  David *SherIock° Hawkins Is investtgating Nicholas(Nick)Soames and Tracey McVicar as possible de-facto custodians
  of a Serco—fonneriy RCA GB 1929 and presently the USPTO's agent for Pre-Grant Publication Classification
  Services—online patent thicket allegediy used by Serco shareholders, the SAFE-BioPharma Association, the Clinton
  Foundation and members of DOJ Pride to....


  • Establish controlling LGBT elites in the DOJ (FBI, BOP, USMS,OJP etc)and its inter-agency partners at the
   Center for Medicare Services[HHS], HUD,and the Department of Labor.
Case 3:17-cv-00601-MHL Document 84 Filed 03/28/19 Page 9 of 13 PageID# 1197




Bigoted and racist remarks

 Published on Apr 25, 2018
 DAVID HAWKINS is an investigator with a vast background looking into 911 and various corporations Involved In
 threatening our freedoms, secret societies and the technology they use.
 We discuss:
 https://www.abeldanger.org/kelly-257-...

 An interview with DAVID HAWKINS FROM ABEL DANGER

 At 1:07:02 Hawkins states,"If you are the owner ofa company and you are a black,
 one-legged lesbian you are almost bound to get a loan."




     BOTGER
               Project Camelot E2

               I    Subscribed ' ^ ; 227K
                                                                                         50,510 views

 https://www.voutube.com/watch?v=zNiEHfoi8m0&t=4033s
Case 3:17-cv-00601-MHL Document 84 Filed 03/28/19 Page 10 of 13 PageID# 1198




LGBT murders


 Nov 29. 2018 at 6:03pm

 Hawkins Malipod™—Serco's Expert Con Air Tracking Patents—CIA Isham's Macauiey Stab
 Site—CAI McVicar's Bridge of Pride™


 Hawkins has identified Nichoias Soames, a grandson of Winston Churchiii and former
 Minister of State for the Armed Forces from 1994 to 1997 in the government of John Major,
 as the primary custodian of patents covering Con Air Al/expert systems and Entrust PKI
 devices who, allegediy, ordered Serco and the UK MOD to adopt the version of Entrust PKI
 developed by a CAI investee, the B.C.-based MacDonald, Dettwiier and Associates Ltd., for
 the secondary custodian Tracey McVicar, founder of the Vancouver branch of the NYC-
 headquartered CAI Private Equity Group, whose special investors were alleged clients for
 Starnefs online LGBT, child pornography and pig-farm murder-for-hire services from
 1996 to 2002.

 https://wvyw.patreon.eom/posts/23006847



 Nov 29. 2018at6:03Dm


 Hawkins Malipod™—Serco's Expert Con Air Tracking Patents—CIA Isham's Macauiey Stab
 Site—CAI McVicar's Bridge of Pride™


 Hawkins has also stated that if he is given all or any of the $10 million reward offered by the
 family for his help in solving the Sherman murders, he will share the reward equally with
 Jason Goodman,founder of Crowd Source the Truth, as the only investigative journalist
 with the technical ability to work with Hawkins on the real-time 'discovery' of evidence needed
 to identify the principals of network who use patented devices or systems to spot fix times of
 death or body counts at HVT or mass-casualty events.

 httDs://www.Datreon.com/Dosts/23006847
Case 3:17-cv-00601-MHL Document 84 Filed 03/28/19 Page 11 of 13 PageID# 1199




LGBT centric murders

 HAWKINS-SOAMES'S KEY TO SHERMAN SAFE-SERCO'S TAGS AND PSYCHO
 STRAPS- MCVICAR'S PIG FARM BRIDGE OF PRIDE™


 November 7.2018



 David "Sherlock" Hawkins is investigating Nicholas (Nick) Soames and Tracey
 McVicar as possible de-facto custodians of the various public key infrastructure
 patents which would allow members of the SAFE-BioPharma Association to hire
 homicidally-ideated (Psycho) killers through Serco and DOJ Pride operatives of the
 Federal Bridge Certification Authority and use electronic tags and straps described in
 Jerome Lemelson's "Prisoner[Con Air] tracking and warning system and
 corresponding methods 2000-04-25 US6054928A Grant' to monitor the physical
 conditions of "Psycho" prisoners and/or parolees or their victims including "his/her
 heart rate, pulse, blood pressure, respiration, temperature, and chemical properties of
 selected body fluids such as sweat and/or breath" at crime scenes associated with ...

 The "Psycho" murders of up to 60 prostitutes at Psycho 'raves' at the Pickton Family
 pig farm in B.C. from 1996 to 2002 and the apparently-associated trade in hard-core
 LGBT and child pornography and dead-pool gaming on Entrust networks
 allegedly developed by B.C.-based MacDonald, Dettwiler and Associates Ltd., for
 Starnet Communications' HQ at 425 Carrall Street, Vancouver; and,
 https://www.abeldanaer.ora/hawkins-soamess-kev-to-sherman-safe-sercos-taas-and-

 psvcho-straps-mcvicars-Dia-farm-bridae-of-pride/



     The Psycho" murders of up to 60 prostitutes at Psycho 'raves' at the Pickton Family pig farm in B.C. from 1996 to
     002 and the apparently-associated trade in hard-core LGBT and child pomography and dead-pool gaming on
    Entrust networks allegedly developed by B-C.-based MacDonald, Dettwiler and Associates Ltd., for Starnet
     ommunications HQ at 425 Carrall Street, Vancouver: and.
Case 3:17-cv-00601-MHL Document 84 Filed 03/28/19 Page 12 of 13 PageID# 1200



 Posted on November 23, 2018 by Cosmic Convergence

 CALIFORNIA FIRESTORMS: Disaster Capitalism At Its Worst

 Hawkins is recommending that families who lost loved ones in HVT or mass-casualty
 events associated with the negligent, reckless, wilful or fraudulent use of patents in the
 de-facto custody of agents of Soames, McVicar,Serco or the CAI Private Equity Group,
 including their shareholders,investment bankers or clients,should follow civil
 procedures with claims for damages for wrongful deaths similar to those used by the
 Brown and Goldman families where were awarded compensatory and punitive damages
 totalling $33.5 million after O.J. Simpson was acquitted in a verdict announced on
 October 3,1995 of the murder of his ex-wife, Nicole Brown Simpson,and her friend, Ron
 Goldman,but where Simpson as sole defendant in the civil case was found responsible
 for both deaths.

 Hawkins has also stated that if he is given all or any ofthe $10 million reward offered by the
 family for his help in solving the Sherman murders, he will share the reward equally with
 Jason Goodman,founder of Crowd Source the Truth,as the only investigative journalist
 with the technical ability to work with Hawkins on the real-time 'discovery' of evidence
 needed to identify the principals ofnetwork who use patented devices or systems to spot fix
 times of death or body counts at HVT or mass-casualty events.

 httD://cosmicconveraence.ora/?p=28593




 NovlS. 2018at6:07Dm

 Hawkins- Serco's BioPharma Sherman Patents - Clinton's Con Air Tainted Blood - McVicar
 Bridge of Pride™
 David "Sherlock" Hawkins is investigating Nicholas(Nick) Soames and Tracey McVicar as
 possible de-facto custodians of a Serco—formerly RCA GB 1929 and presently the USPTO's
 agent for Pre-Grant Publication Classification Services—online patent thicket allegedly used
 by Serco shareholders, the SAFE-BioPharma Association, the Clinton Foundation and
 members of DOJ Pride to ....

 Establish controlling LGBT elites in the DOJ (FBI, BOP, USMS, OJP etc) and its inter-
 agency partners at the Center for Medicare Services[HHS], HUD,and the Department of
 Labor.


 https://www.patreon.com/posts/22753310
Case 3:17-cv-00601-MHL Document 84 Filed 03/28/19 Page 13 of 13 PageID# 1201




Warm regards,



V
D. G.S^eiger



Copies provided:


 ChiefInspector                       Judicial Council of British Columbia
 Royal Canadian Mounted Police        337-800 Hornby Street
9060 Stormont Ave                     Vancouver,B.C. V6Z2C5
 Burnaby, B.C.       V3N 4G6          CANADA
 CANADA


 Senator Mobina Jaffer                Honourable Ralph Goodale
 Deputy Chair                         Minister of Public Safety
 Standing Committee on                269 Laurier Avenue West
 National Security and Defence        Ottawa,Ontario      KIA OPS
 The Senate of Canada                 CANADA
 Ottawa,Ontario K1A0A4
 CANADA
                                      Honourable David Eby,Q.C.
 U.S. Ambassador Kelly Craft          Minister of Justice and Attorney General
 Embassy of the United States         Room 232,Parliament Buildings
P.O. Box 5000                         P.O.Box 9044,Stn Prov. Govt.
 Ogdensburg,NY 13669                  Victoria, B.C.    V8W 9E2
                                      CANADA


                                      AG.Minister@gov.bc.ca
